 
 
JOINT VENTURE AGREEMENT
 
THIS JOINT VENTURE AGREEMENT ("Agreement"), made and entered into as of this
30th day of January, 2011 by and between GREEN TECHNOLOGY SOLUTIONS, INC.
(hereafter GTSO) a Delaware corporation located at 2880 Zanker Road, Suite 203,
San Jose, CA, 95134, and RARE EARTH EXPORTERS OF MONGOLIA Pte.Ltd.   (hereafter
REEM) a Singapore company.
 
ARTICLE I: GENERAL PROVISIONS
 
1.01 Business Purpose. The business of the Joint Venture shall be as follows:
The Joint Venture shall be formed to procure rare earth mining claims and
operations.
 
1.02 Term of the Agreement. This Joint Venture shall commence on the date first
above written and shall continue in existence until terminated, liquidated, or
dissolved by law or as hereinafter provided.


ARTICLE II: GENERAL DEFINITIONS
 
The following comprise the general definitions of terms utilized in this
Agreement:
 
2.01 Affiliate. An Affiliate of an entity is a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control of such entity.
 
2.02 Capital Contribution(s). The capital contribution to the Joint Venture
actually made by the parties, including property, cash and any additional
capital contributions made.
 
2.03 Profits and Losses. Any income or loss of the Joint Venture for federal
income tax purposes determined by the Joint Venture's fiscal year, including,
without limitation, each item of Joint Venture income, gain, loss or deduction.
 
ARTICLE III: OBLIGATIONS OF THE JOINT VENTURERS
 
3.01 Obligations.  The Parties to this Joint Venture shall jointly be
responsible for all operations and decisions of the Joint Venture and will be
compensated for providing various services as mutually agreed in a Joint Venture
Operating Agreement to be developed subsequent to the signing of this
Agreement.   It is the intent of the Parties to this Joint Venture that the
Joint Venture shall be separate and distinct from the corporate business
activities of the respective Parties that operate outside the definition of
Purpose set forth in this Agreement.
 
ARTICLE IV: ALLOCATIONS
 
4.01 Profits and Losses. Commencing on the date hereof and ending on the
termination of the business of the Joint Venture, all profits, losses and other
allocations to the Joint Venture shall be allocated as follows at the conclusion
of each fiscal year: GTSO-  50%;  REEM-  50%
 
ARTICLE V: RIGHTS AND DUTIES OF THE JOINT VENTURERS
 
5.01  Business of the Joint Venture.    The Joint Venture Partners, by and
through their voting
representatives,  shall  have  full,  exclusive  and  complete  authority  and  discretion  in  the
management and control of the business of the Joint Venture for the purposes
herein stated and shall make all decisions affecting the business of the Joint
Venture.
 
ARTICLE VI: AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES OF THE JOINT
VENTURERS


6.01 Validity of Transactions. Affiliates of the parties to this Agreement may
be engaged to perform services for the Joint Venture. The validity of any
transaction, agreement or payment involving  the  Joint  Venture  and  any
Affiliates  of  the  parties  to  this  Agreement  otherwise permitted by the
terms of this Agreement shall not be affected by reason of the relationship
between them and such Affiliates or the approval of said transactions, agreement
or payment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.02 Other Business of the Parties to this Agreement. The parties to this
Agreement and their respective Affiliates may have interests in businesses other
than the Joint Venture business. The Joint Venture shall not have the right to
the income or proceeds derived from such other business interests and, even if
they are competitive with the Partnership business, such business interests
shall not be deemed wrongful or improper.
 
6.03  Assignment of Interest.  GTSO shall have the right to sell or assign its
interest in this Joint Venture without restriction or approval from any other
Joint Venture Partner.
 
ARTICLE VII: FUNDING FOR THE JOINT VENTURE
 
7.01  Funding.   GTSO shall  contribute the operating capital  and
REEM  shall  contribute its knowledge and product development skills as
consideration for this Joint Venture.
 
ARTICLE VIII: INDEMNIFICATION OF THE JOINT VENTURERS
 
8.01 Indemnification.  The parties to this Agreement shall have no liability to
the other for any loss suffered which arises out of any action or inaction if,
in good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture and such course of conduct did not constitute
negligence or misconduct. The parties to this Agreement shall each be
indemnified by the other against losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it in connection with the
Joint Venture.
 
ARTICLE IX: DISSOLUTION


9.01 Events of the Joint Venturers. The Joint Venture shall be dissolved upon
the happening of any of the following events: (a) The adjudication of
bankruptcy, filing of a petition pursuant to a Chapter of the
Federal  Bankruptcy  Act, withdrawal, removal or insolvency of  either of the
parties. (b) The sale or other disposition, not including an exchange of all, or
substantially all, of the Joint Venture assets. (C) Mutual agreement of the
parties.
 
9.02  Failure to Act in Good Faith.  GTSO has the right to cease Capital
Contributions under this Agreement if in its sole discretion REEM is not acting
in good faith per its obligations under this Agreement.
 
9.03  Dissolution Agreement.  Should a dissolution occur, the parties agree to
negotiate and enter into an agreement regarding dissolution of the Joint Venture
operations, products and markets.
 
ARTICLE X:  MISCELLANEOUS PROVISIONS


10.01 Books and Records. The Joint Venture shall keep adequate books and records
at its place of business, setting forth a true and accurate account of all
business transactions arising out of and in connection with the conduct of the
Joint Venture.
 
10.02 Validity. In the event that any provision of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
of the remainder of this Agreement.
 
10.03 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions or warranties
among the parties other than those set forth herein provided for.
 
 
2

--------------------------------------------------------------------------------

 
 
10.04  Headings.  The  headings,  titles  and  subtitles  used  in  this  Agreement  are
for  ease  of reference only  and shall  not control or affect the meaning
or  construction of any provision hereof.
 
10.05   Notices. Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt requested,
addressed to the parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.
 
10.06 Applicable Law and Venue. This Agreement shall be construed and enforced
under the laws of the State of Texas.
 
10.07 Other Instruments. The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
Signed, sealed and delivered by:
 


GREEN TECHNOLOGY  SOLUTIONS,  INC.
 


By:    /s/ John Shearer                    
JOHN SHEARER, President


RARE EARTH EXPORTERS OF MONGOLIA  Pte. Ltd
 
By:   /s/ Zeng Jian Jun                   
ZENG JIAN JUN, President


 
3

--------------------------------------------------------------------------------

 
 